[Cite as State v. Wilson, 2016-Ohio-379.]




                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                          No. 102189



                                             STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                            WOODROW WILSON

                                                         DEFENDANT-APPELLANT




                                           JUDGMENT:
                                     AFFIRMED AND REMANDED


                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-14-587812-B

              BEFORE:          Blackmon, J., Celebrezze, P.J., and E.T. Gallagher, J.

              RELEASED AND JOURNALIZED:                   February 4, 2016
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

By: Jeffrey Gamso
Assistant Public Defender
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Lon’Cherie’ D. Billingsley
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

        {¶1}     Appellant Woodrow Wilson appeals the trial court’s imposition of court costs and

assigns the following error for our review:

        I. The trial court committed error when it imposed costs in the journal entry of
        sentence after specifically waiving them in open court at the sentencing hearing.

        {¶2}     The state, pursuant to Loc.App.R. 16(B), has conceded the error raised by

Wilson.1     Our review of the record confirms that the sentencing entry includes an order of costs

to be paid by Wilson, while our review of the transcript shows the trial court waived the costs.

        {¶3}     Although a court speaks through its journal entries, clerical errors may be

corrected at any time in order to conform to the transcript of the proceedings. State v. Steinke,

8th Dist. Cuyahoga No. 81785, 2003-Ohio-3527, ¶ 47; Crim.R. 36. The trial courts retain

continuing jurisdiction to correct these clerical errors in judgments with a nunc pro tunc entry to

reflect what the court actually decided. State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353,

2006-Ohio-5795, 856 N.E.2d 263, ¶ 18-19.

        {¶4}     Therefore, because the sentencing entry is inconsistent with the court’s decision in

open court to waive court costs and fees, the sentencing entry should be corrected by a nunc pro

tunc entry to accurately reflect the court’s decision at the sentencing hearing. Accordingly,

Wilson’s sole assigned error is sustained.

        {¶5}     Judgment affirmed and case remanded for the trial court to issue a nunc pro tunc

entry reflecting the fact that the court waived court costs and fees. It is ordered that appellee

recover of appellant costs herein taxed.


1
 Loc.App.R. 16(B) provides: Notice of Conceded Error. When a party concedes an error that is dispositive of the
entire appeal, the party conceding the error shall file a separate notice of conceded error either in lieu of or in
addition to their responsive brief. Once all briefing is completed, the appeal will be randomly assigned to a merit
panel for review. The appeal will be considered submitted on the briefs unless the assigned panel sets an oral
argument date.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Court of Common

Pleas to carry this judgment into execution. Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR